DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	Claims 1, 5-7, 11, 15-17, 21-32 are pending.
Response to Amendment
The amendment filed on 04/06/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 01/07/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 5-7, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and further in view Glenn (Pat No. 6313396) and Gaul (PG Pub 20100186795).
Regarding claim1, Ralf teaches a solar array comprising:
each of the solar cells attached to s substrate and at least one of the solar cell has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate remains exposed when the solar cells having he cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 2 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the area of the substrate that remain exposed [fig 6] when the solar cells having the cropped corner that defines the corner region are attached to the substrate [fig 6]
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate 20 being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches the area of the substrate that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate, but modified Ralf does not teach the bypass switches.
Gaul teaches switches are used to control the power output, provide the connection flexibilities to wire [para 19, 50 67].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the switches of Gaul to the substrate of Ralph et al for bypassing an underperforming solar cell to obtain desire power output [para 12]. As for combination, modified Ralf changing a string length for one or more of the solar cells by altering a current flow path between the one or more of the solar cells and one or more of the electrical connections.
The recitation “before or after.. substrate” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Regarding claim 5, modified Ralph et al teaches the switches change the string length for the one or more of the solar cells in response to one or more control signals [para 76 83 Gaul].
Regarding claim 6, modified Ralph et al teaches the switches change the string length to allow for reconfigurability of series connections and outputs between multiple strings [para 77 85 Gaul].
Regarding claim 7, modified Ralph et al teaches the switches combine two or more strings of the solar cells for a desired voltage output in response to one or more control signals [para 77 88, Gaul].
Regarding claim 25, modified Ralf teaches the switches being SPST switches [para 31, Gaul]
Regarding claim 26, modified Ralf teaches the switches being DPST switches [para 31, Gaul].
Regarding claim 27, modified Ralf teaches the claimed limitation, but modified Ralf does not teaches one or more traces connected the switches for making the electrical connection between the solar cells. 
Gaul teaches multiples switches being connected to plurality of solar cells through the crossing wires 631-636 [para 71 fig 6A] where the crossing wires is considered to be the traces.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the substrate including the traces 631-636 of Gaul for electrical connecting solar cells and switches together and the claimed subject matter merely combines familiar .


Claims 11, 15-17, 21-24, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over over Ralf (DE 10136442, Equivalent English translation is provided) and in view of Glenn (Pat No. 6313396) and Gaul (PG Pub 20100186795) and Keller et al (Pat No 6441297)


Regarding claim 11, Ralf teaches method of forming a solar array comprising:
each of the solar cells attached to s substrate and at least one of the solar cell has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate remains exposed when the solar cells having he cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 3 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the area of the substrate that remain exposed [fig 6] when the solar cells having the cropped corner that defines the corner region are attached to the substrate [fig 6]
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate 20 being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Ralf teaches the area of the substrate that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate, but Ralf does not teach the bypass switches.
Gaul teaches switches are used to control the power output, provide the connection flexibilities to wire [para 19, 50 67].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the switches of Gaul to the substrate of Ralph et al for bypassing an underperforming solar cell to obtain desire power output [para 12]. As for combination, modified Ralf teaches the switches for changing a string length for one or more of the solar cells by altering a current flow path between the one or more of the solar cells and one or more of the electrical connections [para 73-88, Gaul].
Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the conductors formed on the substrate before the solar cell are attached to the substrate.
Keller et al teaches method of forming the solar cell arrangement including the carrier substrate is first provided with strip conductors before the solar cell attached to the substrate (claim 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the corner conductors of modified Ralfbeing formed on the substrate before the solar cell attached to the substrate as taught by Keller et al since the claimed subject matter merely combines familiar elements 

Regarding claim 15, modified Ralph et al teaches the switches change the string length for the one or more of the solar cells in response to one or more control signals [para 76 83 Gaul].
Regarding claim 16, modified Ralph et al teaches the switches change the string length to allow for reconfigurability of series connections and outputs between multiple strings [para 77 85 Gaul].
Regarding claim 17, modified Ralph et al teaches the switches combine two or more strings of the solar cells for a desired voltage output in response to one or more control signals [para 77 88, Gaul].
Regarding claim 21, Ralf teaches method of operating a solar array comprising:
providing on eor more solar cells attached to a susbtrate
at least one of the solar cells has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate remains exposed when the solar cells having he cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 3 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the area of the substrate that remain exposed [fig 6] when the solar cells having the cropped corner that defines the corner region are attached to the substrate [fig 6]

Glenn teaches a solar cell module comprising substrate 20 being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Ralf teaches the area of the substrate that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate, but Ralf does not teach the bypass switches.
Gaul teaches switches are used to control the power output, provide the connection flexibilities to wire [para 19, 50 67].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the switches of Gaul to the substrate of Ralph et al for bypassing an underperforming solar cell to obtain desire power output [para 12]. As for combination, modified Ralf teaches activating one or more of the switches in one or more of the electrical connections to one or more of the solar cells, for changing a string length for the one or more of the solar cells by altering a current flow path between the one or more of the solar cells and the one or more of the electrical connections [para 73-88, Gaul]
Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the conductors formed on the substrate before the solar cell are attached to the substrate.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the corner conductors of modified Ralf being formed on the substrate before the solar cell attached to the substrate as taught by Keller et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

 Regarding claim 22, modified Ralph et al teaches the switches change the string length for the one or more of the solar cells in response to one or more control signals [para 76 83 Gaul].
Regarding claim 23, modified Ralph et al teaches the switches change the string length to allow for reconfigurability of series connections and outputs between multiple strings [para 77 85 Gaul].
Regarding claim 24, modified Ralph et al teaches the switches combine two or more strings of the solar cells for a desired voltage output in response to one or more control signals [para 77 88, Gaul].

Regarding claim 28, 31, modified Ralf teaches the switches being SPST switches [para 31, Gaul]
Regarding claim 29, 32, modified Ralf teaches the switches being DPST switches [para 31, Gaul].
Regarding claim 30, modified Ralf teaches the claimed limitation, but modified Ralf does not teaches one or more traces connected the switches for making the electrical connection between the solar cells. 
Gaul teaches multiples switches being connected to plurality of solar cells through the crossing wires 631-636 [para 71 fig 6A] where the crossing wires is considered to be the traces.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the substrate including the traces 631-636 of Gaul for electrical connecting solar cells and switches together and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Response to Arguments
Applicant’s arguments filed on  04/06/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/UYEN M TRAN/Primary Examiner, Art Unit 1726